Citation Nr: 0833645	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-42 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a May 2007 
decision, the Board found that the veteran had submitted new 
and material evidence to reopen the claim of service 
connection for a low back disability; and remanded the claim 
for further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 2008 VA examination was conducted by a VA physician's 
assistant (PA).  In his September 2008 brief, the veteran's 
representative noted this and argued that the veteran should 
be afforded a thorough examination by a medical doctor to 
determine the etiology of his current low back disability.  
Such an individual, identified as a PA, may be adequately 
trained and qualified to conduct physical examinations and 
render opinions if properly supervised by appropriate VA 
personnel.  However, the Veterans Benefits Administration 
Adjudication Procedure Manual M21-1MR, Part III, subpart iv, 
Ch. 2, § D.19.a, clearly requires that reports of physical 
examinations conducted by a PA be signed by a physician.  The 
examination report was not reviewed and not signed by a 
physician, as required.

In view of the foregoing, further examination of the veteran 
is necessary.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a VA medical 
examination by an appropriately qualified 
physician to obtain an opinion as to 
whether it is as least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's current low 
back disability is related to the 
lumbosacral strain recorded in service.  
The veteran's claims folder must be made 
available to the physician, preferably an 
orthopedist, for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, re- adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the claimant should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

